NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: November 29, 2022


                         S22A0969. YOUNG v. THE STATE.


        MCMILLIAN, Justice.

         After a jury trial in 2019, Tia Young was convicted of felony

murder and other crimes in connection with the shooting death of

her husband, George Young. 1 On appeal, Tia claims that the


        George Young was killed on November 16, 2017, and on June 27, 2018,
        1

a Gwinnett County grand jury indicted Tia Young and Harvey Lee for malice
murder (Count 1), felony murder (Count 2), and aggravated assault (Count 3)
in connection with George’s shooting. Tia was also indicted separately for
criminal attempt to commit a felony based on tampering with evidence to
prevent Lee’s apprehension (Count 4) and criminal attempt to commit a
misdemeanor based on tampering with evidence to prevent her own
apprehension (Count 5). Tia moved to sever the trial, which the trial court
denied after a hearing.
      At a trial conducted from March 25 through April 5, 2019, a jury found
Tia guilty of Counts 2, 3, 4, and 5, and Lee guilty of Counts 1 through 3. On
April 15, 2019, Tia was sentenced to serve life in prison with the possibility of
parole for Count 2, two years and six months for Count 4, and six months for
Count 5, to be served consecutively. Count 3 was merged into Count 2 for
sentencing purposes. Lee was sentenced to serve life in prison without the
possibility of parole, and, upon appeal to this Court, we affirmed his
convictions. See Lee v. State, __ Ga. __, 2022 Ga. LEXIS 265 (Case No.
S22A0720, decided Oct. 4, 2022).
evidence was insufficient to sustain her convictions as a matter of

constitutional due process; that the trial court abused its discretion

by denying her pretrial motion to sever her trial from the trial of her

co-defendant, Harvey Lee; and that the trial court erred by

improperly charging the jury on the counts for criminal attempt to

tamper with evidence. 2 We affirm Tia’s convictions because the

evidence was sufficient to sustain her convictions, the trial court did

not abuse its discretion in denying Tia’s motion to sever, and any

error in the jury charge on tampering with evidence was harmless.




        On April 19, 2019, Tia timely filed a motion for new trial, which was
amended on March 31, 2020, and on February 10, 2022. Following a hearing
on February 14, 2022, the trial court entered an order denying the motion for
new trial on March 25, 2022. Tia filed a timely notice of appeal on April 4, 2022.
Tia’s case was docketed to the August 2022 term of this Court and submitted
for a decision on the briefs.
        2 Tia was convicted and sentenced for both misdemeanor and felony

attempted tampering with evidence based on the same conduct, but she has
not raised any merger claim on appeal. We decline to sua sponte address
whether one may be convicted and sentenced for both felony and misdemeanor
attempted tampering with evidence where the counts are based on the same
conduct but directed at preventing the apprehension of two different criminal
actors, which appears to be an issue of first impression. But we note that a
valid claim that a conviction merges with another conviction renders any
resulting sentence on the merged conviction void. See Nazario v. State, 293 Ga.
480, 480 (746 SE2d 109) (2013) (“A conviction that merges with another
conviction is void – a nullity – and a sentence imposed on such a void conviction
is illegal . . . .”).
                                        2
     The evidence presented at trial showed that George and Tia

Young were married and lived in Gwinnett County with their three

children. George worked in security and hired Harvey Lee, a family

friend, as a subcontractor and allowed Lee to live in the family’s

home.

     Late on the night of November 16, 2017, George arrived home

from working a security event and was shot twice on his front porch.

Phone records from the night of the shooting show that George was

on the phone with his co-worker, Latanya Knowles, while in the car

on his way home. Knowles testified at trial that she and George were

on the phone until George said he arrived home. The phone records

show that the call ended at 11:23 p.m. Knowles testified at trial that

George did not mention anything out of the ordinary during this call.

     At 11:31 p.m., Tia called 911, and at 11:40 p.m., officers arrived

to find George deceased, lying on his back on the front porch with

his feet facing the door. The autopsy showed that two gunshots had

entered the front of George’s body, and the medical examiner

testified that these wounds were the cause of George’s death.

                                  3
George’s keys were still in the door, and a shell casing was on the

porch. The home had a security system with a camera facing the

front door, but the device was not working at the time of the

shooting. George’s eldest son testified that the camera had been

broken for many months.

     When interviewed by police at the scene, Lee said that he was

at the kitchen table on his computer when he heard gunshots. He

then ran upstairs to get his pistol, came downstairs, and saw George

on the ground. Lee ran back upstairs, put the gun away, and told

Tia to call 911. Lee told police that he returned to George and

performed CPR until a neighbor arrived and took over for him.

     Tia told officers at the scene that she woke up to the sound of

two gunshots. She said that Lee went to grab his gun and told her

to call 911. When asked about problems in the home, Tia told officers

that they “stay broke.” She said she had recently lost her job and

that George had recently borrowed money from different people. She

also told officers that George had previously mentioned that a white

SUV followed him on two occasions, and that, on one of these

                                 4
occasions, the SUV tried to run George off the road.

     One neighbor testified that he heard gunshots and, after

consulting with his family about the noise, looked out of his window

where he could see the front of the Young house. Less than ten

minutes after hearing the gunshots, the neighbor noticed a person

moving from the direction of the Young house to a vehicle in the

driveway and testified that the person was “hunched over or . . . did

something to the vehicle” before running back toward the house. The

neighbor continued watching and saw the person do the “exact same

thing again” a minute or two later.

     George and Tia’s three children slept through the shooting and

neither heard nor saw anything. The eldest child testified that he

was a heavy sleeper. Another of the children was prescribed sleeping

medication, and although he did not take it regularly, Tia had given

him a sleeping pill that night. Tia’s mother, who also lived in the

home, explained that she did not hear anything because her

television’s volume was high. Seven neighbors testified at the trial

about hearing the gunshots, but only one testified about hearing a

                                 5
car leave the scene after the gunshots.

     Officers searched the home and found two handgun holsters

and one handgun in Lee’s room, as well as a rifle in Lee’s truck. A

firearm examiner determined that the shooter used a .40-caliber

M&P Smith and Wesson handgun. This weapon was never located,

and there was no evidence that either Tia or Lee had ever possessed

or purchased a .40-caliber Smith and Wesson handgun. Crime scene

technicians performed gunshot residue tests on Lee’s hands, but not

Tia’s, and found no residue on Lee’s hands. No fingerprints were

found on the bullets.

     On November 17, the morning after the shooting, George’s

employer went to the Young home, and Tia asked him to help her

find George’s one-million-dollar life insurance policy, of which she

was the primary beneficiary. Tia located the policy and notified the

insurance company of George’s death later that day.

     That same day, Lee went to George’s office building. He told a

co-worker that George had been shot and killed. The co-worker

asked about the home’s surveillance camera, and Lee replied that

                                 6
the camera was not working. Lee then asked the co-worker if he

could continue to work for the security company as a subcontractor.

     Later that same day, police officers asked Lee and Tia to go to

the police station to speak with a detective, and they agreed. During

Lee’s interview, investigators questioned Lee about a person going

to the victim’s vehicle after George was shot. Lee told officers that

he was removing a tracking device that he had placed under

George’s car. Lee also said that George had asked Lee to buy the

tracking device, and if anything happened to George, George wanted

Lee to know where George’s car was and to take the tracking device

off. Lee did not provide evidence of this agreement with George, and

text messages between George and Lee introduced at trial

contradicted the idea that George was aware of or consented to the

tracking device that had been placed on his car. Lee told the

investigators that the tracking device was in his bedroom.

     The evidence introduced at trial also showed that, while away

from home on November 17, Tia called a friend who had come to the

Young home after hearing of George’s death. Tia asked the friend to

                                 7
find and “get” the cell phones belonging to both Tia and Lee, which

were in their respective bedrooms. The friend did not comply with

this request. At trial, the friend testified that Tia apologized and

explained that she made the request because one of Lee’s texts

would have made him seem violent. The friend testified that Tia did

not give an explanation for why she asked the friend to move her

phone as well.

     After the interviews, officers went to the Young home with a

search warrant, seized the tracking device from Lee’s bedroom, and

subpoenaed records from the device. Officers also recovered cell

phones from the home. Lee’s phone revealed internet searches on

October 28, 2017, about poisonous snake or spider venom for sale.

Lee’s phone history also showed that on the night of the shooting,

while officers were still on the scene, Lee looked up a different

murder case and an article about the defendant in that case pleading

guilty. Tia’s phone revealed a meme saved to her phone that said:

“The fortuneteller says your husband will meet a violent end. The

lady responds, will I be convicted?” The cell phone also contained e-

                                 8
mails that revealed a romantic affair between Lee and Tia, which

the two initially denied but eventually admitted when confronted

with the e-mails. Both Lee and Tia were eventually arrested for

George’s murder and were tried together. Neither testified.

     1. Tia asserts that the evidence was insufficient to sustain her

convictions as a matter of constitutional due process. In reviewing

sufficiency, this Court evaluates whether a rational trier of fact

could have found all of the elements of the crime beyond a

reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (III)

(B) (99 SCt 2781, 61 LE2d 560) (1979). “[W]e construe the evidence

presented in the light most favorable to the verdict, and neither

reweigh it nor determine witness credibility.” Terrell v. State, 300

Ga. 81, 84 (1) (793 SE2d 411) (2016).

     Here, the jury was presented with sufficient circumstantial

evidence against Tia, which included the following. Tia was home at

the time of the shooting, which happened as George was opening the

front door, and the position of his body after the shooting indicated

that he was shot from within the house. Tia and Lee were having an

                                 9
affair and lied about it to police officers until confronted with e-mail

evidence. Tia saved a meme on her phone of a woman asking if she

would be convicted of her husband’s death. Tia was also the

beneficiary on George’s million-dollar life insurance policy, which

she called to inquire about the day after the shooting. Further, while

on the way back from the police station the day after the shooting,

Tia asked a friend to find and “get” her and Lee’s cell phones, later

telling the friend that she was worried the phone’s contents would

make Lee seem violent. Law enforcement determined that the cell

phones contained incriminating evidence against both of them. This

evidence was sufficient for a rational jury to find Tia guilty beyond

a reasonable doubt for the crimes of which she was convicted as

either a direct participant or as a party to the crimes. See OCGA §

16-2-20 (a) (“Every person concerned in the commission of a crime is

a party thereto and may be charged with and convicted of

commission of the crime.”); OCGA § 16-5-1 (c) (felony murder);

OCGA § 16-5-21 (aggravated assault); OCGA § 16-4-1 (criminal

attempt); OCGA § 16-10-94 (tampering with evidence).

                                  10
     2. Tia next asserts that the trial court abused its discretion by

denying Tia’s pretrial motion to sever her trial from the trial of her

co-defendant, Lee, because the evidence against Lee was strong and

was unfairly counted against her. We disagree.

     A trial court has the discretion to try jointly or separately

defendants that have been jointly indicted for a felony where the

death penalty is not sought. See OCGA § 17-8-4 (a). “The relevant

factors in ruling on a motion to sever are: (1) the likelihood of

confusion of the evidence and law; (2) the possibility that evidence

against one defendant may be considered against the other

defendant; and (3) the presence or absence of antagonistic defenses.”

Terrell v. State, 313 Ga. 120, 129 (4) (868 SE2d 764) (2022) (citation

and punctuation omitted). On appeal, to show error in the denial of

the motion to sever, Tia bears the burden of “establishing that a joint

trial was so prejudicial as to amount to a denial of [her] right to due

process.” Id. (citation and punctuation omitted).

     Tia and Lee were charged with the same offenses arising from

the same incident, except for Tia’s additional attempt to tamper with

                                  11
evidence charges, and the State alleged that the two conspired to kill

George. As such, much of the evidence introduced at the joint trial

was applicable to and admissible against both Tia and Lee, and

there was not a high likelihood of confusion of the evidence and law.

See Krause v. State, 286 Ga. 745, 750 (5) (691 SE2d 211) (2010) (no

significant likelihood of confusion of evidence and law or significant

possibility that evidence used against one defendant would

improperly be used against the other, where only two defendants

were involved in the same incident giving rise to the same charges

and were alleged to have acted together).

     Further, Tia and Lee did not raise antagonistic defenses, such

as each one saying the other shot George, nor has Tia shown that

the existence of a potentially antagonistic defense prejudiced her

trial. See Krause, 286 Ga. at 750 (5) (“[U]nless there is a showing of

resulting prejudice, antagonistic defenses do not automatically

require a severance.” (citation and punctuation omitted)). Tia has

not shown that the outcome of her trial would have been different

had she been tried separately from Lee nor that she was prejudiced

                                 12
by the joint trial. See Pike v. State, 302 Ga. 795, 799 (2) (809 SE2d

756) (2018). Accordingly, Tia has failed to show that the trial court

abused its discretion in denying her motion to sever. See id.

     3. Tia also asserts that the trial court erred by improperly

charging the jury on her felony and misdemeanor attempted

tampering with evidence charges (Counts 4 and 5), depriving her of

due process. Tia objected to the jury charge at the charge conference

and renewed the objection after the charge was given at trial,

“preserving the issue for ordinary review on appeal.” Wynn v. State,

313 Ga. 827, 839 (5) (874 SE2d 42) (2022). Upon review, this Court

considers jury charges “as a whole.” Grimes v. State, 296 Ga. 337,

343 (1) (b) (766 SE2d 72) (2014).

     The indictment alleged that Tia took steps to conceal evidence

“with the intent to prevent the apprehension” of Lee and herself, but

the trial court also charged the jury using language from OCGA §

16-10-94 that tampering with evidence may be found if the intent

was also to “cause the wrongful apprehension of any person or to

obstruct the prosecution of any person[.]” However, the trial court

                                    13
read Tia’s full indictment to the jury at the beginning of the trial

and instructed the jury during the jury charge to carefully read and

examine the indictment, which was sent back with the jury for

deliberations. The trial court also charged the jury that each

element of each crime must be proven beyond a reasonable doubt.

As such, any error in the jury charge’s deviation from the indictment

language was harmless because there is no reasonable probability

that the jury could have convicted Tia based on the deviation from

the indictment. See Miller v. State, 289 Ga. 854, 861 (8) (717 SE2d

179) (2011) (“[A] deviation from the indictment to the jury charge is

not error where the trial court read the indictment in full to the jury

and charged the jury that the State must prove each element of the

crime as charged beyond a reasonable doubt.”); Reed v. State, 285

Ga. 64, 65 (4) (673 SE2d 246) (2009) (When trial court read the

aggravated assault count as it appeared in the indictment and

instructed the jury on reasonable doubt, “[t]here is no reasonable

probability that the jury could have convicted [the defendant] based

on the trial court’s instructional deviation from the language of the

                                  14
indictment.”).

     Judgment affirmed. All the Justices concur.




                                15